DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11091253. Although the claims at issue are not identical, they are not patentably distinct from each other because the product claims of the instantly claimed invention contain the same subject matter of the method claims of the issued U.S. Patent.
The Product claims of U.S. Patent No. 11091253 recites limitations of three rotor blades, adjusted by a plurality of control rods forming first, second, and third groups, wherein each control rod group is controlled by its own circuit, and the control rods group are controlled when another group remains static, and the control rods are arranged consecutively in the peripheral direction in claims 1-5. The product claims of the instantly claimed invention recite the same limitations of three rotor blades, adjusted by a plurality of control rods forming first, second, and third groups, wherein each control rod group is controlled by its own circuit, and the control rods group are controlled when another group remains static, and the control rods are arranged consecutively in the peripheral direction in Claims 1-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goette et al. (hereafter Goette – DE102009001393) with reference made to Espacenet machine translation in view of Arnold (US - 20020187041).
Regarding Claim 1, Goette teaches (Fig. 6) a system for reducing vibrations or stresses in a rotor blade system, the system comprising:
a first rotor blade, a second rotor blade (shown as A, B) configured to be rotated about a main rotor axis, 
wherein each of the first rotor blade, the second rotor blade (A, B) is is adjustable by at least one electrically-adjustable control rod of a plurality of control rods(¶ 0032-0034: although not shown, actuator for control rod adjustment 14 is provided on each blade A, B connecting to control rods 1 on each blade) of a plurality of control rods (1 – not shown);
wherein the plurality of control rods (1 – not shown) includes a first number of control rods forming a first group (for rotor blades A, B), and 
a first circuit (12) for activating or deactivating the first group of control rods (A, B).
However, Goette does not teach a third rotor blades; the plurality of control rods including a second number of control rods forming a second group; or a second circuit for activating or deactivating the second group of control rods, wherein the first group of control rods is adjustable with the first circuit during rotation of the at least three rotor blades when the second group of control rods remains static during normal operation of the rotor blade system; and wherein the second group of control rods is adjustable with the second circuit during rotation of the at least three rotor blades when the second group of control rods remains static during normal operation of the rotor blade system..
Arnold teaches (Fig. 1, Figs 3A-3G) it is known to have any number of blades for a helicopter with adjustable control rods (Fig. 1, 36), and to group them in various ways (as shown in Figs. 3A-3G) in order to generate more lift. Additionally, Arnold teaches “The amounts of positive setting angle changes of the first group of rotor blades and of negative blade angle changes of the second group of rotor blades are such that the positive and negative thrust portions resulting from the blade angle changes largely compensate each other. A universal jump, which would cause a sudden change in thrust of the rotor, will not take place so that the actuators can be secured without risk even during flight maneuvers close to the ground” (¶ 0019). 
It would have been obvious to a person having ordinary skill in the art to modify Goette with Arnold to have at least three blades to generate more lift and to group the additional blades in order to compensate the thrust portions as taught by Goette. A person having ordinary skill in the art would also provide the second group of blades with corresponding group of control rods and a second circuit for activating or deactivating the second group of control rods, for the advantages described in Goette. Doing so would generate more lift and compensate thrust portions between the groups and prevent sudden changes in thrust, as recognized by Arnold while maintaining the advantages of Goette. 
As more groups of blades are added, more corresponding groups of control rods would be added along with corresponding circuits for activating and deactivating the corresponding group of control rods, each circuit would be independently controllable such that the first group of control rods is adjustable by the system during rotation of the at least three rotor blades and the second group of control rods remain static during normal operation of the rotor blade system, and such that the second group of control rods is adjustable by the system during rotation of the at least three rotor blades and the first group of control rods remain static during normal operation of the rotor blade system, since “…first group of control rods is adjustable with the first circuit during rotation of the at least three rotor blades when the second group of control rods remains static …” and “…the second group of control rods is adjustable with the second circuit during rotation of the at least three rotor blades when the second group of control rods remains static …” is interpreted as an intended use. Goette modified with Arnold is capable of being controlled independently. 
Regarding Claim 2, Goette, as modified by Arnold above, teaches (Arnold annotated Fig. 3B) the wherein the system includes a fourth rotor blade (annotated F), wherein the first rotor blade (annotated B) and the third rotor blade (annotated E) are situated opposite one another, and wherein the second rotor blade (annotated C) and the fourth rotor blade (annotated F) are situated opposite one another, wherein the first and second rotor blades are assigned to the first group, and wherein the third and fourth rotor blades are assigned to the second group (indicated by +, -).
Regarding Claim 3, Goette, as modified by Arnold above, teaches (Arnold Annotated Fig. 3F above) the system of claim 1, wherein the control rods assigned to the first group (annotated A) are arranged consecutively in peripheral direction of the axis (annotated B, C).
Regarding Claim 4, Goette, as modified by Arnold above, teaches (Arnold Annotated Fig. 3F below) the system of claim 3, wherein the control rods assigned to the second group (annotated D) are arranged consecutively (annotated E, F) in the peripheral direction of the axis.
Regarding Claim 5, Goette, as modified by Arnold above, teaches (Arnold Fig. 3B) the system of claim 1, wherein the system includes an even number (six) of rotor blades, and wherein rotor blades situated opposite one-another are assigned to different groups (¶ 0032).

Regarding Claim 6, Goette teaches (Fig. 6) a system for reducing vibrations or stresses in a rotor blade system, the system comprising:
rotor blades (shown as A, B) configured to be rotated about a main rotor axis, wherein each rotor blade of the rotor blades (A, B) is configured to be adjusted by at least one electrically-adjustable control rod (¶ 0032-0034: although not shown, actuator for control rod adjustment 14 is provided on each blade A, B connecting to control rods 1 on each blade) of a plurality of control rods (1 – not shown);
the plurality of control rods (1 – not shown) including a first number of control rods forming a first group (for rotor blades A, B), and 
a first circuit (12) for activating or deactivating the first group of control rods (A, B).
However, Goette does not teach at least three rotor blades; the plurality of control rods including a second number of control rods forming a second group; a first circuit for activating or deactivating the first group of control rods when the second group of control rods remains static, and a second circuit for activating or deactivating the second group of control rods when the first group of control rods remains static.
Arnold teaches (Fig. 1, Figs 3A-3G) it is known to have any number of blades for a helicopter with adjustable control rods (Fig. 1, 36), and to group them in various ways (as shown in Figs. 3A-3G) in order to generate more lift. Additionally, Arnold teaches “The amounts of positive setting angle changes of the first group of rotor blades and of negative blade angle changes of the second group of rotor blades are such that the positive and negative thrust portions resulting from the blade angle changes largely compensate each other. A universal jump, which would cause a sudden change in thrust of the rotor, will not take place so that the actuators can be secured without risk even during flight maneuvers close to the ground” (¶ 0019). 
It would have been obvious to a person having ordinary skill in the art to modify Goette with Arnold to have at least three blades to generate more lift and to group the additional blades in order to compensate the thrust portions as taught by Goette. A person having ordinary skill in the art would also provide the second group of blades with corresponding group of control rods and a second circuit for activating or deactivating the second group of control rods, for the advantages described in Goette. Doing so would generate more lift and compensate thrust portions between the groups and prevent sudden changes in thrust, as recognized by Arnold while maintaining the advantages of Goette. As more groups of blades are added, more corresponding groups of control rods would be added along with corresponding circuits for activating and deactivating the corresponding group of control rods, each circuit would be independently controllable such that the first group of control rods is adjustable by the system during rotation of the at least three rotor blades and the second group of control rods remain static during normal operation of the rotor blade system, and such that the second group of control rods is adjustable by the system during rotation of the at least three rotor blades and the first group of control rods remain static during normal operation of the rotor blade system, since “…a first circuit for activating or deactivating the first group of control rods when the second group of control rods remains static, and a second circuit for activating or deactivating the second group of control rods when the first group of control rods remains static.…” is interpreted as an intended use. Goette modified with Arnold is capable of being controlled independently. 
Regarding Claim 7, Goette, as modified by Arnold above, teaches (Arnold Fig. 3B) the system of claim 6, wherein the system includes an even number (six) of rotor blades, and wherein rotor blades situated opposite one-another are assigned to different groups (¶ 0032).
Regarding Claim 8, Goette, as modified by Arnold above, teaches (Arnold annotated Fig. 3F below) the system of claim 6, wherein the system includes an even number of rotor blades (eight), and wherein the control rods assigned to the first group (annotated A) arranged consecutively in peripheral direction of the axis (annotated B, C).
Regarding Claim 9, Goette, as modified by Arnold above, teaches (Arnold annotated Fig. 3F above) the system of claim 8, wherein the control rods assigned to the second group (annotated D) are arranged consecutively (annotated E, F) in the peripheral direction of the axis.
Regarding Claim 10, Goette, as modified by Arnold above, teaches (Arnold Fig. 3B) the system of claim 6, wherein each control rod is assigned to a different group with respect to the control rods arranged consecutively in a peripheral direction (¶ 0008: six groups with one control rod each)
Regarding Claim 11, Goette, as modified by Arnold above, teaches (Arnold Fig. 3B) the system of claim 10, wherein the first circuit and the second circuit are configured to be controlled independently from one another (modified Goette would be capable of doing so).
Regarding Claim 12, Goette, as modified by Arnold above, teaches (Arnold annotated Fig. 3F above) the system of claim 6, wherein the plurality of control rods includes a third number of control rods forming a third group (annotated G), the system further comprising a third circuit for activating or deactivating the third group of control rods (as more groups of blades are added, more corresponding groups of control rods would be added along with corresponding circuits for activating and deactivating the corresponding group of control rods). 

Regarding Claim 13, Goette teaches (Fig. 6) a system for reducing vibrations or stresses in a rotor blade system, the system comprising:
a plurality of control rods (1 – not shown);
the plurality of control rods (1 – not shown) including a first number of control rods forming a first group (for rotor blades A, B), and 
a first circuit (12) for activating or deactivating the first group of control rods (A, B).
However, Goette does not teach; the plurality of control rods including a second number of control rods forming a second group; a first circuit for activating or deactivating the first group of control rods when the second group of control rods remains static, and a second circuit for activating or deactivating the second group of control rods when the first group of control rods remains static.
Arnold teaches (Fig. 1, Figs 3A-3G) it is known to have any number of blades for a helicopter with adjustable control rods (Fig. 1, 36), and to group them in various ways (as shown in Figs. 3A-3G) in order to generate more lift. Additionally, Arnold teaches “The amounts of positive setting angle changes of the first group of rotor blades and of negative blade angle changes of the second group of rotor blades are such that the positive and negative thrust portions resulting from the blade angle changes largely compensate each other. A universal jump, which would cause a sudden change in thrust of the rotor, will not take place so that the actuators can be secured without risk even during flight maneuvers close to the ground” (¶ 0019). 
It would have been obvious to a person having ordinary skill in the art to modify Goette with Arnold to have groups of blades and control rods to generate more lift and to group the additional blades in order to compensate the thrust portions as taught by Goette. A person having ordinary skill in the art would also provide the second group of blades with corresponding group of control rods and a second circuit for activating or deactivating the second group of control rods, for the advantages described in Goette. Doing so would generate more lift and compensate thrust portions between the groups and prevent sudden changes in thrust, as recognized by Arnold while maintaining the advantages of Goette. As more groups of blades are added, more corresponding groups of control rods would be added along with corresponding circuits for activating and deactivating the corresponding group of control rods, each circuit would be independently controllable such that the first group of control rods is adjustable by the system during rotation of the at least three rotor blades and the second group of control rods remain static during normal operation of the rotor blade system, and such that the second group of control rods is adjustable by the system during rotation of the at least three rotor blades and the first group of control rods remain static during normal operation of the rotor blade system, since “…a first circuit for activating or deactivating the first group of control rods when the second group of control rods remains static, and a second circuit for activating or deactivating the second group of control rods when the first group of control rods remains static.…” is interpreted as an intended use. Goette modified with Arnold is capable of being controlled independently. 
Regarding Claim 14, Goette, as modified by Arnold above, teaches (Arnold annotated Fig. 3F above) the system of claim 13, wherein each control rod of the plurality of control rods are configured to adjust a first rotor blade, a second rotor blade, and a third rotor blade, and wherein the three rotor blades are rotatable about a main rotor axis  (¶ 0032-0034: although not shown, actuator for control rod adjustment 14 is provided on each blade A, B connecting to control rods 1 on each blade).
Regarding Claim 15, Goette, as modified by Arnold above, teaches (Arnold annotated Fig. 3F above) the control rods of the first group are configured to adjust the first rotor blade and the second rotor blade, wherein the control rods of the second group are configured to adjust the third rotor blade and a fourth rotor blade, wherein the first rotor blade and the third rotor blade are situated opposite one another, and wherein the second rotor blade and the fourth rotor blade are situated opposite one another (see Fig. 3F, groups adjusted together indicated by +,-).
Regarding Claim 16, Goette, as modified by Arnold above, teaches (Arnold annotated Fig. 3F below) the system of claim 13, wherein the system includes an even number of rotor blades (eight), and wherein the control rods assigned to the first group (annotated A) arranged consecutively in peripheral direction of the axis (annotated B, C).
Regarding Claim 17, Goette, as modified by Arnold above, teaches (Arnold annotated Fig. 3F above) the system of claim 16, wherein the control rods assigned to the second group (annotated D) are arranged consecutively (annotated E, F) in the peripheral direction of the axis.
Regarding Claim 18, Goette, as modified by Arnold above, teaches (Arnold Fig. 3B) the system of claim 13, wherein each control rod is assigned to a different group with respect to the control rods arranged consecutively in a peripheral direction (¶ 0008: six groups with one control rod each)
Regarding Claim 19, Goette, as modified by Arnold above, teaches (Arnold Fig. 3B) the system of claim 13, wherein the first circuit and the second circuit are configured to be controlled independently from one another (modified Goette would be capable of doing so).
Regarding Claim 20, Goette, as modified by Arnold above, teaches (Arnold annotated Fig. 3F above) the system of claim 13, wherein the plurality of control rods includes a third number of control rods forming a third group (annotated G), the system further comprising a third circuit for activating or deactivating the third group of control rods (as more groups of blades are added, more corresponding groups of control rods would be added along with corresponding circuits for activating and deactivating the corresponding group of control rods). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745      

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745